ANDEBSON, J.
The evidence shows that the defendant Ivey bought the cotton at Deatsville, three or four miles from where it was raised. The plaintiff claimed a landlord’s lien as well as a mortgage on the cotton, but admitted that he never told Ivey of his lien or mortgage, and that the mortgage had not been recorded. In order for the plaintiff to recover, it was incumbent upon him to show that Ivey purchased with notice of his lien or of facts that would put him on inquiry. It is not even shown that Ivey knew that Henry Holt was the plaintiff’s tenant, or where the cotton was grown. The plaintiff did testify that he furnished Ivey with a list of-persons to whom certain fertilizer was to be delivered, and that it contained the name of Henry Holt. If this was a fact tending to show that Holt was his tenant, notwithstanding he failed to notify Ivey that he was, it was clearly a question for the jury, and that circumstance did not entitle plaintiff to the general charge. Moreover, the trial court erred in giving the general charge for the plaintiff for another reason: The tenant, Henry Holt, testified that plaintiff gave him authority to sell the cotton. It is true that plaintiff denied giving his consent, hut this was a question for the *628jury.- — Foxworth v. Brown Bros., 120 Ala. 59, 24 South. 1.
The judgment of the'circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.